            Case 5:20-cv-05799-LHK Document 292-1 Filed 10/02/20 Page 1 of 3




     JEFFREY BOSSERT CLARK
 1
     Acting Assistant Attorney General
 2   ALEXANDER K. HAAS
     Branch Director
 3   DIANE KELLEHER
     BRAD P. ROSENBERG
 4
     Assistant Branch Directors
 5   M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
 6   Trial Attorneys
 7
     U.S. Department of Justice
     Civil Division - Federal Programs Branch
 8   1100 L Street, NW
     Washington, D.C. 20005
 9   Telephone: (202) 305-0550
10
     Attorneys for Defendants
11

12

13                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN JOSE DIVISION
15

16    NATIONAL URBAN LEAGUE, et al.,                Case No. 5:20-cv-05799-LHK

17                   Plaintiff,                     DECLARATION OF
                                                    JAMES T. CHRISTY
18
              v.
19
      WILBUR L. ROSS, JR., et al.,
20
                     Defendants.
21

22

23

24

25

26

27

28

     DECLARATION OF JAMES T. CHRISTY
     Case No. 5:20-cv-05799-LHK

                                                0
               Case 5:20-cv-05799-LHK Document 292-1 Filed 10/02/20 Page 2 of 3




 1         I, James T. Christy, make the following Declaration pursuant to 28 U.S.C. § 1746, and state
 2   that under penalty of perjury the following is true and correct to the best of my knowledge and
 3   belief:
 4         1. This is my eleventh declaration in this lawsuit. I am making this declaration in
 5              response to Court Order ECF 289.
 6         2. Order 289 – Order Compelling Defendant’s Response is an email submission to the
 7              court from an enumerator alleging he was instructed by text message to “…start
 8              closing as many cases as possible. So, regardless of what happens on any of your cases
 9              make one of these selections so we can get rid of cases.”
10         3. To investigate this issue, my staff contacted the Census Field Supervisor (CFS) and
11              several enumerators assigned to the supervisor.
12         4. In the course of the investigation, my staff determined that the area at issue was in the
13              Closeout phase of the Nonresponse Followup operation. As of 8:21pm Mountain on
14              10/2/2020, this Census Field Supervisor Area was 95.63% complete.
15         5. The CFS for this area acknowledged sending the text message to his team. In
16              conversations with my staff, he explained that he was not instructing his personnel to
17              code cases erroneously. Rather, he stated that he was conveying instructions he
18              received from a new Census Field Manager (CFM) (supervisor of the Census Field
19              Supervisors) during a call at 9:30am Mountain on October 2, where the CFM relayed
20              the correct list of “outcome codes” to resolve cases so that cases would be assigned the
21              outcome best matching their actual circumstances.
22         6. All three enumerators we spoke with saw the list. Two explained that they believed it
23              would be discussed on the conference call later. The other expressed confusion. None
24              of them indicated that they interpreted the message as an effort to encourage them to
25              finish cases more quickly. One enumerator (identification unknown) texted in response
26              to the group “The Census may not end yet and you’re advising us to close all cases”.
27              The CFS responded to that text by stating “Use the list above when the situation
28
             Case 5:20-cv-05799-LHK Document 292-1 Filed 10/02/20 Page 3 of 3




 1             warrants it. Case by case specific. Don’t abuse it and get rid of cases still needing
 2             enumeration.”
 3        7. I pulled the metrics on various case completion rates to determine whether there were
 4             significant differences in the manner for which cases were completed in this CFS Area.
 5             There were not. For Completed Cases per Attempt, the rate for this CFS Area was
 6             0.25, the rate for the Dallas Region was 0.31 and the rate for the Nation was 0.29. So
 7             the rate was actually lower overall – indicating a greater effort was made to generate a
 8             completed case, rather than less effort. Other measures yielded similar results – for
 9             example, Completed Cases per Hour, the CFS Area rate was 1.53 compared to 1.46 for
10             the region and 1.47 for the Nation.
11        8. Based on our investigation, we believe this is an issue of miscommunication. Our
12             technical experts in the Dallas region are joining a conference call this evening with the
13             CFS Area from which the complaint originated to ensure these concepts are clearly
14             understood.
15        9. In the documents attached to the filing submitted to this Court, there were images of a
16             map from the Field Data Collection (FDC) system showing the locations of open cases
17             to be completed in the Nonresponse Followup operation. Identifying information,
18             including address locations (known internally as “map spots”) is information which the
19             Census Bureau does not release or publish and must keep confidential by law under 13
20             U.S.C. § 9. These images are not appropriate for public release.
21

22   I have read the foregoing and it is all true and correct.
23   DATED this _2nd_ day of October, 2020
24
       James Christy Digitally signed by James Christy
                     Date: 2020.10.02 21:55:41 -04'00'
25   ____________________________________
26   James T. Christy
27   Assistant Director for Field Operations
28   United States Bureau of the Census
